Case 1:20-cv-00836-CFC Document 1-11 Filed 06/22/20 Page 1 of 3 PageID #: 164




                        Exhibit 9c
                       Case 1:20-cv-00836-CFC Document 1-11 Filed 06/22/20 Page 2 of 3 PageID #: 165




TCL Mobile Devices (includes models TCL Palm Phone and TCL Trek HD Tablet)
Infringement of the ’527 patent
                Claim 8                                                                       Evidence

8. A method for interfacing              The TCL Mobile Device provides an analog/digital converting means and JPEG compression means. The JPEG
analog/digital converting means and      compression means has a built-in memory device.
JPEG compression means, said JPEG
                                         For example, the TCL Mobile Device supports the encoding of images into JPEG compressed media. As part of an
compression means having a built-in
                                         image capturing subsystem, the Mobile Device has an analog/digital convertor for converting analog image data to
memory device, comprising the steps
                                         digital image data. The image data is organized into frames comprised of rows (lines) and columns corresponding to
of:
                                         an array of sensors in an image sensor of the image capturing subsystem. As part of an image processing subsystem,
                                         the Mobile Device has a JPEG encoding function with buffer memory for encoding the digital image data into JPEG
                                         compressed media.

(8.1) sequentially reading a             The TCL Mobile Device sequentially reads a predetermined number of image lines from the image data output of
predetermined number of image lines      the analog/digital converting means.
from the image data output of said
                                         For example, the image processing subsystem of the TCL Mobile Device reads a frame of image data, sequentially
analog/digital converting means;
                                         line-by-line, from the image capturing subsystem.

(8.2) storing said predetermined         The TCL Mobile Device stores the predetermined number of image lines in memory means. The memory means is
number of image lines in memory          capable of storing the same number of image lines as the built-in memory device.
means, said memory means capable of
                                         For example, the image processing subsystem of the TCL Mobile Device stores the image data in a local memory,
storing the same number of image lines
                                         the local memory is capable of storing at least the same number of lines of data from the frame as the buffer
as said built-in memory device; and
                                         memory.

(8.3) sequentially reading a             The TCL Mobile Device sequentially reads a predetermined size of image block from the memory means to said
predetermined size of image block from   built-in memory device when the image data output is determined to be compressed.
said memory means to said built-in
                     Case 1:20-cv-00836-CFC Document 1-11 Filed 06/22/20 Page 3 of 3 PageID #: 166




memory device when said image data       For example, when digital image data is to be encoded into JPEG compressed media, the image processing
output is determined to be compressed.   subsystem of the TCL Mobile Device reads the frame (or subset of a frame) from the local memory into the buffer
                                         memory so that the JPEG encoding function can perform JPEG encoding thereon.


References

[1] TCL Palm Phone 2018 LTE US PVG100 (TCL Pepito) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14355&c=tcl_palm_phone_2018_lte_us_pvg100__tcl_pepito&d=detailed_specs

[2] TCL Trek HD LTE Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=8193&c=tcl_trek_hd_lte&d=detailed_specs
